Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered December 19, 1995, convicting defendant, after a jury trial, of two counts of criminal possession of stolen property in the fourth degree and one count of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years, IV2 to 3 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police conducted a proper request for information, which was triggered by their observation of defendant’s car filled with smoke, parked with its lights on and engine running in a dark, deserted area known to be a location for abandoned and stolen cars, and, as such, was supported by an objective, credible reason.
The court properly exercised its discretion in allowing the prosecution to cross-examine defendant about his motive for misleading the arresting officers as to his name, since such inquiry did not implicate the court’s prior Sandoval ruling concerning use of aliases. Even if there were a modification of the prior ruling, such modification would not have deprived de*713fendant of a fair trial. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.